Citation Nr: 0303891	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  98-03 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation increased 
evaluation for generalized anxiety disorder, currently rated 
as 50 percent disabling.

2.  Entitlement to an increased rating for herpes 
progenitalis, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and December 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  In the former rating 
action, the RO increased the evaluation of the veteran's 
service-connected generalized anxiety disorder to 50 percent, 
effective November 20, 1996, and denied his claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
In the latter rating decision, the RO denied the veteran's 
claim for a compensable evaluation for his herpes 
progenitalis.  The veteran has perfected appeals of both of 
these determinations to the Board.

When this matter was previously before the Board in December 
2000, it was remanded for further development and 
adjudication.  Because the RO has confirmed and continued its 
denial of the veteran's claims, the case was returned to the 
Board for further appellate consideration.

As noted above, the veteran perfected an appeal of his TDIU 
claim; however, in light of the following decision, in which 
the Board grants entitlement to a 100 percent rating for his 
generalized anxiety disorder, his TDIU claim is moot.  See 
38 C.F.R. § 4.16 (2002); Green v. West, 11 Vet. App. 472, 476 
(1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's generalized anxiety disorder is manifested 
by anger outbursts, with periods of violent behavior; 
irritability; impaired concentration; anxiety; panic attacks; 
marked difficulty adapting to stressful situations; severe 
social isolation; and a severe inability to establish and 
maintain effective relationships.  In addition, the medical 
evidence shows that the veteran is incapable of being 
employed due to his generalized anxiety disorder.

3.  Neither the former criteria for evaluating skin 
disabilities, in effect when the veteran filed his claim 
seeking an increased rating for herpes progenitalis, nor the 
revised criteria, which became effective August 30, 2002, are 
more favorable to the veteran's claim.

4.  The medical evidence shows that the veteran's herpes 
progenitalis is productive of no more than slight, if any, 
exfoliation, exudation, or itching on a non-exposed, small 
area.

5.  The veteran's herpes progenitalis is not manifested by 
any disfigurement of the head, face, or neck, or of any 
scarring or impairment of function; instead, the evidence 
shows that through the daily use of prescription medication, 
the disability has generally been asymptomatic.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 100 percent evaluation for 
generalized anxiety disorder have been met.  38 U.S.C.A. 
§§ 1155, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9400 
(2002).

2.  The criteria for a compensable evaluation for herpes 
progenitalis have not been met.  38 U.S.C.A. §§ 1155, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7806, 7819 
(2001, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for increased ratings for his generalized 
anxiety disorder and herpes progenitalis, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature, extent and severity of his generalized 
anxiety disorder and herpes progenitalis in January, February 
and August 1997, as well as in April 1998 and September 2001.  
He and his representative have been provided with a statement 
of the case and supplemental statements of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  In 
addition, in a November 2002 letter, the Board notified the 
veteran that VA had revised criteria for evaluating skin 
disabilities, provided him the text of the new regulation, 
and offered him a period of 60 days during which he could 
submit further evidence or argument in support of this claim; 
however, to date the veteran has not responded.

Further, in numerous letters as well as in the December 2000 
Board remand, VA notified the veteran of the evidence needed 
to substantiate his claims and offered to assist him in 
obtaining any relevant evidence.  These communications gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
additional assistance would aid him in further substantiating 
his claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Generalized anxiety disorder

Background

In March 1986, the RO granted service connection for 
generalized anxiety disorder and assigned a 10 percent 
evaluation under Diagnostic Code 9400, effective September 
23, 1985.  In September 1995, the RO increased the evaluation 
of this condition to 30 percent, effective September 20, 
1994.  

The veteran filed this claim for a higher rating for this 
condition in November 1996, and in February 1997, he was 
afforded a formal VA psychiatric examination.  The examiner 
noted that the veteran was treating his psychiatric 
disability with Xanax and Zoloft and was receiving VA 
outpatient care for this condition.  Psychological testing 
administered as part of the examination revealed that the 
veteran suffered from "extremely severe depression."  In 
addition, the examiner indicated that the veteran's MMPI 
(Minnesota Multiphasic Personality Inventory) profile 
"portrayed the picture of a confused, helpless, debilitated 
man who perceives himself as very inadequate and ineffectual.  
The examiner added that it also disclosed "some suggestion 
of reality testing deficit."  The diagnoses were anxiety 
disorder not otherwise specified, and substance abuse, by 
history.  The Global Assessment of Functioning (GAF) score 
assigned was 53.

In addition, pertinent VA and private outpatient treatment 
records, dated from October 1995 to March 1997, revealed that 
the veteran was seen on numerous occasions for various 
symptoms of his psychiatric disability, and that he used 
Xanax and Zoloft to treat the condition.

Based on the above evidence, in a June 1997 rating decision, 
the RO increased the evaluation of the veteran's generalized 
anxiety disorder to 50 percent, effective November 20, 1996.  
The veteran appealed, however, maintaining that a higher 
rating was warranted because he was totally disabled due to 
his psychiatric disability.

In April 1998, he was afforded another VA psychiatric 
examination.  At the outset of the report, the psychiatrist 
carefully reviewed the history and symptomatology of the 
veteran's generalized anxiety disorder.  During the 
interview, the veteran reported that he was unable to work 
due to his psychiatric disability.  In addition, he stated 
that his marriage was likely to dissolve as a result of 
symptoms stemming from his service-connected psychiatric 
disability.  In addition, the examiner noted that the veteran 
stated that he had been fired from many jobs due to his angry 
outbursts and difficulty in getting along with his coworkers 
and supervisors, and that he had not been employed since 
1992.  The psychiatrist also observed that the veteran's 
first marriage ended in divorce and that he physically abused 
both of his wives.

The mental status examination revealed that his affect was 
constricted; however, his thought content was negative for 
suicidal or homicidal ideation.  The veteran had no auditory 
or visual hallucinations or delusions, was alert and 
oriented, and had no psychomotor dysfunction.  His 
concentration was intact but his insight was quite limited.  
The psychiatrist stated that the veteran's ongoing difficulty 
modulating anger and attending interpersonal problems had 
greatly interfered with his ability to function, both 
socially and occupationally.  In addition, he indicated that 
the veteran's service-connected psychiatric disability 
appeared to have worsened in the past several months to a 
year and suggested that further testing be conducted to 
clarify the extent of the veteran's inability to function.  
The diagnoses were anxiety disorder, not otherwise specified; 
and polysubstance dependence, in partial remission.  The 
examiner estimated the veteran's GAF score to be 50.  

VA outpatient treatment records, dated from March to October 
1998, reflect that the veteran continued to be seen for 
treatment of his service-connected psychiatric disability.  
These entries show that he complained of anxiety and of 
increasingly frequent panic attacks; the veteran was also 
treated for problems relating to the impending dissolution of 
his marriage.

As noted in the introduction, in December 2000, in light of 
the recent enactment of the VCAA, because pertinent treatment 
records were outstanding, and since the extent and severity 
of the veteran's generalized anxiety disorder was unclear, 
the Board remanded this claim for further development.  In 
doing so, the Board instructed the RO to afford him another 
formal VA psychiatric examination, and indicated that the 
examiner should comment on the veteran's social and 
industrial impairment, including whether his generalized 
anxiety disorder precluded his ability to work, and to assign 
a GAF score.

In compliance with the Board's remand instructions, in 
September 2001, the veteran was afforded a formal VA 
psychiatric examination.  At the outset of the report, the 
psychologist carefully reviewed history of the veteran's 
psychiatric disability, as well as the findings and 
impressions contained in the treatment records.  In doing so, 
the examiner observed that the veteran was participating in 
psychotherapy twice a month, and that he was taking Xanax to 
treat his panic attacks and Olanzapine to restrain his 
temper.

During the evaluation, the veteran reported that although he 
spent most of his time by himself, he acknowledged being 
comfortable with his godson, with whom he lived.  The veteran 
added that he seldom went to stores or public places but was 
able to if need to, but preferred not doing so.  The mental 
status examination revealed that his appearance, attitude and 
behavior were within normal limits.  The veteran's hygiene 
was marginally adequate; he presented with an unkempt beard 
and there was some evidence of body odor.  The examiner 
reported, however, that he appeared quite distressed and 
anxious, with his speech "lacking in spontaneity and 
somewhat unproductive."  The veteran's thought processes 
were rational, coherent and goal directed.  In addition, the 
examiner indicated that there was no evidence of delusions or 
hallucinations, or of specific obsessions, compulsions, 
preoccupations or ritualistic behaviors.  

The psychologist further reported that the veteran was unable 
to perform "simple concentration tasks" due to his anxiety, 
and noted that he complained of having impaired 
concentration.  The veteran's short-term memory was intact 
but the psychologist described his mood as "markedly anxious 
and distressed."  In addition, the veteran stated that he 
was on the verge of a panic episode and the examiner 
characterized his affect as "constricted to the point of 
being overcontrolled," stating, "Clearly the veteran was 
attempting to control his anxiety and panic to complete the 
exam, which he ultimately did."

The psychologist concluded that the veteran suffered from two 
distinct psychiatric disabilities, each of which was related 
to his military service:  panic disorder without agoraphobia; 
and impulse control disorder, not otherwise specified.  With 
regard to the first diagnosis, the psychologist explained 
that it represented the veteran's long history of having 
frequent panic attacks and marked generalized anxiety.  As to 
the latter diagnosis, that represented the veteran's history 
of having significant problems controlling his temper in 
social and occupational situations.  As a result of his 
psychiatric disability, the examiner stated that the 
veteran's capacity for occupational functioning remained 
severely impaired and that, even with treatment, it was 
likely that if he were to find himself in a competitive 
situation, he would be prone to anxiety attacks and impulse 
control problems; he estimated the veteran's GAF score to be 
47.

Subsequent to offering these impressions, the psychologist 
commented:

[The veteran] can drive a car, although 
if he does so long distances, he is prone 
to increased anxiety.  The veteran would 
be unable to use public transportation 
reliably, due to his panic disorder.  His 
current level of personal and social 
adjustment is significantly impaired, 
with the exception of the relationship 
with his 30-year-old godson, with whom he 
resides.  He is markedly socially 
isolated and has little of a social 
support network.  He spends virtually all 
his time by himself.  This veteran's 
current ability to maintain himself 
adaptively in competitive work is 
severely impaired.  This is evidenced by 
his GAF score of 47.  This score reflects 
severe impairment, and in this examiner's 
opinion, severe impairment does exist.  
Clearly, this veteran's history of losing 
virtually every job he ever had due to 
the combination of his panic attacks and 
impulse control problems indicate a 
severe and distinct inability to maintain 
himself at work.  Even with his current 
treatment, I believe that if he were in a 
work situation, he would have marked 
problems maintaining appropriate 
emotional control, which would result in 
a high risk for either a panic episode, 
an episode of anger, violence or perhaps 
both.  I do not believe this veteran can 
work competitively in any typical 
situation and his GAF score reflects 
that.  

In further compliance with the Board's remand instructions, 
the RO associated pertinent VA outpatient treatment records, 
dated from October 2000 to December 2001.  These records show 
that the veteran continued to receive treatment for various 
symptoms related to his service-connected psychiatric 
disability; these entries are silent for any GAF scores.

Finally, in written argument dated in April and September 
2002, the veteran's representative highlighted the findings 
and conclusions set forth in the September 2001 VA 
examination report and asserted that his service-connected 
psychiatric disability warranted at least a 70 percent 
rating.  His representative further contended that they 
indicate veteran was unable to work due his service-connected 
psychiatric disability and that it should be evaluated as 100 
percent disabling.

Analysis

The veteran's generalized anxiety disorder is rated as 50 
percent disabling under Diagnostic Code 9400.  That code 
provides that a 50 percent rating is warranted for 
generalized anxiety disorder that is productive of 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 evaluation 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

Following a careful review of the evidence, the Board agrees 
with the veteran's representative that his generalized 
anxiety disorder warrants a rating of at least 70 percent, 
and resolving all reasonable doubt in his favor, finds that 
the disability most closely approximates the criteria for a 
100 percent schedular rating.

In reaching this determination, in its role as fact finder, 
the Board determines that the most probative findings, 
conclusions and overall assessment regarding the extent and 
severity of the veteran's service-connected psychiatric 
impairment were offered by the September 2001 VA 
psychologist.  In so finding, the Board notes they were based 
on an objective and extensive review of the veteran's 
pertinent medical history; an in-depth face-to-face interview 
of the veteran; and the results of psychological testing.  

The September 2001 VA examiner opined that the veteran had a 
distinct inability to maintain himself at work and 
essentially indicated that he was unable to obtain or retain 
gainful employment.  Indeed, the examiner GAF assigned a GAF 
score of 47, which according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, (DSM-
IV), indicates, among other things, an inability to keep a 
job.  Moreover, the examiner stated that he suffered from 
severe social impairment.

The Board observes that this assessment is consistent with 
the other medical evidence of record.  In this regard, the 
Board points out that February 1997 examiner reported that 
psychological testing revealed a profile of a confused, 
helpless and debilitated individual who viewed himself as 
inadequate and ineffectual.  Similarly, the April 1998 VA 
psychiatrist opined that the veteran's continued difficulty 
modulating his anger and his corresponding interpersonal 
problems had greatly interfered with his ability to function, 
both socially and occupationally.  In addition, he assigned a 
GAF score of 50, which according to DSM-IV likewise reflects 
the veteran's inability to keep a job.  Finally, these 
findings and conclusions are consistent with the symptoms 
noted in the outpatient treatment records.  In light of the 
foregoing, the Board finds that the veteran's service-
connected psychiatric disability warrants a total schedular 
evaluation.

B.  Herpes progenitalis

Background

In a rating decision dated in May 1973, the RO granted 
service connection for herpes progenitalis and assigned the 
current noncompensable rating under Diagnostic Code 7899, 
effective December 12, 1972.  At the time the veteran filed 
this claim for an increased rating in May 1997, his herpes 
progenitalis was evaluated as noncompensable disabling under 
Diagnostic Code 7819.

In conjunction with the veteran's then pending TDIU claim, in 
January 1997 he was afforded a VA general medical 
examination.  The examiner noted that the veteran had herpes 
progenitalis and that he had for many years treated the 
condition on a daily basis with Zovirax.  A genital 
examination was negative and the diagnosis was history of 
genital herpes.

In August 1997, the veteran was afforded a formal VA skin 
examination.  During the examination, he reported having a 
herpes infection on his penis and scrotum that was productive 
of recurrent attacks.  The examiner noted that the veteran 
was taking acyclovir three times per day to treat the 
condition.  The veteran acknowledged that while taking the 
medication, his herpes progenitalis was asymptomatic.  The 
examination revealed that the veteran had no skin lesions, 
with normal skin on his penis and scrotum.  The diagnosis was 
herpes II infection, free of lesions at present time, on 
continuous acyclovir prophylaxis.

In addition, VA and private outpatient treatment records, 
dated from October 1995 to March 1997, revealed that the 
veteran was seen on numerous occasions for various problems; 
however, the entries were negative for treatment of symptoms 
of herpes progenitalis.

Based on the above evidence, in a December 1997 rating 
decision, the RO denied entitlement to a compensable 
evaluation for the veteran's herpes progenitalis.  The 
veteran appealed, arguing that he was entitled to a 
compensable evaluation for this disability because he had to 
take prescription medication "three times a day, 365 days a 
year," to keep it asymptomatic.  In addition, as he pointed 
out, subsequently associated VA outpatient treatment records 
show that he experienced a symptomatic outbreak of this 
condition in April 1998.

As noted in the introduction, in December 2000, the Board 
remanded this claim to obtain any outstanding treatment 
records and to afford him a comprehensive VA dermatological 
examination to determine the severity of his herpes 
progenitalis.  

Consistent with the Board's latter instruction, in September 
2001, he was afforded a formal VA examination.  The examiner 
noted the history and treatment of the veteran's herpes 
progenitalis, including his prophylactic use of acyclovir.  
In this regard, the examiner indicated that when the veteran 
stopped treating the condition with that drug, outbreaks 
occurred.  The examiner added that when he again begins 
taking the medication, the condition becomes "controlled" 
within 24 hours and is asymptomatic within a week.  The 
examination revealed no exfoliation, exudation, ulceration, 
crusting or itching.  In addition, the examiner reported that 
there was no rash in the perianal area and that the skin of 
the penis, testes and surrounding area was clear.  The 
examiner, while acknowledging that the veteran was very 
compliant with his medication regimen, diagnosed him as 
having herpes in remission.

VA outpatient treatment records, dated from October 2000 to 
December 2001, show that the veteran was seen on numerous 
occasions for various problems; however, the entries were 
negative for treatment of symptoms of herpes progenitalis.

Finally, in written argument, the veteran's representative 
echoed the veteran's contention that a compensable rating was 
warranted because the veteran was required to take three 
doses of prescription medication per day to treat his herpes 
progenitalis.

Analysis

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002) (to be codified at 38 C.F.R. § 4.118).  Where laws 
or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for a higher rating, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

As noted in the introduction, in November 2002, the Board 
notified the veteran that VA had revised its regulations for 
evaluating skin disabilities, provided him the text of the 
revised regulation, and offered him a period of 60 days 
during which to offer further evidence or argument in support 
of this claim, to include commenting on the revised criteria.  
To date, the veteran has not responded, and accordingly, the 
Board will proceed with the consideration of his case.  In 
doing so, the Board observes that in light of the foregoing, 
there is no prejudice to the veteran.

The veteran's herpes progenitalis is rated as noncompensably 
disabling under Diagnostic Code 7819 for benign skin growths.  
A note in the Rating Schedule under the former criteria 
provided that disabilities evaluated under codes 7807 through 
7819 were to be rated by analogy to eczema under Diagnostic 
Code 7806.  38 C.F.R. § 4.118.  Pursuant to the former 
criteria contained in that code, this condition was evaluated 
in accordance with the criteria set forth in former 
Diagnostic Code 7806, which provided that when the condition 
was productive of slight, if any, exfoliation, exudation or 
itching, if on an unexposed surface or a small area, a 
noncompensable rating was warranted.  A 10 percent evaluation 
required that the disability be manifested by exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation was warranted for 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  Finally, a 50 percent evaluation required 
that the condition be productive of ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  

Under the revised rating criteria, Diagnostic Code 7819 
provides that benign skin neoplasms should either be 
evaluated based on disfigurement of the head, face, or neck 
under Diagnostic Code 7800; as scars under Diagnostic Codes 
7801 to 7805; or based on impairment of function.

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to a compensable rating for the veteran's herpes progenitalis 
under either the former or the revised criteria.  In reaching 
this determination, the Board points out that even the 
veteran concedes that his herpes progenitalis has, with one 
minor exception, been wholly asymptomatic during this 
extended appellate period.  Instead, he veteran asserts 
entitlement to a compensable rating on the basis that he must 
remain compliant with his daily medication regimen to ensure 
that the disability remains so.  

Under the former criteria, a noncompensable rating was 
appropriate where, as here, the condition was manifested by 
no more than slight, if any, exfoliation, exudation or 
itching (as noted above, the record shows he had only one 
outbreak during an appellate period of approximately six 
years).  Moreover, his genitals are clearly an unexposed 
surface of his body.  As such, given the absence of skin 
pathology found on the January and August 1997 examinations, 
during the September 2001 evaluation, and in the voluminous 
outpatient treatment records, the Board finds that the 
preponderance of the evidence is against a finding that the 
disability was manifested by exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
As such, entitlement to a 10 percent rating under the former 
criteria has not been shown.  

The application of the revised criteria to the findings 
contained in the examination reports and outpatient treatment 
records likewise does not yield a higher rating because the 
condition has not been productive of any scarring or 
limitation of function.  Instead, as discussed above, the 
veteran concedes that the evidence shows that through the 
daily use of prescription medication, the disability has 
generally been asymptomatic.  Moreover, the Acyclovir the 
veteran takes to suppress symptoms is not a systemic 
immunosuppressive or steroid drug, which in some skin 
diseases may be the basis for a compensable evaluation.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
herpes progenitalis so as to warrant referral to the RO for 
consideration of an assignment of a compensable evaluation on 
an extra-schedular basis.  In this regard, the Board notes 
that there is no showing that the disability has resulted in 
any, let alone marked interference with employment, and there 
is no showing that the veteran's herpes progenitalis has 
necessitated frequent, or indeed any, periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent rating for generalized 
anxiety disorder is granted.

An increased rating for herpes progenitalis is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

